Citation Nr: 0029090	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, to include the issue of whether a reduction in rating 
from 40 percent to 20 percent, effective May 1, 1999, was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

By rating decision in April 1946, service connection was 
granted for back disability, myositis.  By rating action of 
August 1998, the evaluation of the veteran's lumbosacral 
strain, currently 40 percent, was proposed to be decreased to 
20 percent.  This appeal arises from the February 1999 rating 
decision from the Buffalo, New York Regional Office (RO) that 
decreased the evaluation of the veteran's service connected 
lumbosacral strain from 40 percent to 20 percent, effective 
May 1, 1999.  A Notice of Disagreement was filed in May 1999 
and a Statement of the Case was issued in May 1999.  A 
substantive appeal was filed in July 1999 with a request for 
a hearing at the RO before a Member of the Board.  In writing 
in May 2000, the veteran withdrew his hearing request. 

The issue of entitlement to an increased rating for service 
connected lumbosacral strain is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  By rating action of August 1998, the RO proposed to 
reduce the disability evaluation assigned to the veteran's 
service connected lumbosacral strain from 40 percent to 20 
percent based on a report of VA examination.

2.  In a February 1999 rating action, the decision to reduce 
the evaluation of the veteran's service connected lumbosacral 
strain from 40 to 20 percent was made effective from May 1, 
1999.

3.  The 40 percent rating had been in effect less than five 
years.

4.  The reduction in rating was based on an inadequate 
examination.


CONCLUSION OF LAW

The reduction in rating from 40 to 20 percent for service 
connected lumbosacral strain was not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that in April 
1944, the veteran was seen with complaints of nausea, chill, 
fever, and backache at the level of the kidneys that radiated 
forward to the abdomen.  Subsequently, he was seen with 
similar attacks of backache.  The diagnoses included chronic 
myositis of the erector spinae muscles. 

By rating action of April 1946, service connection for back 
disability, myositis, was granted.  

In June 1995, the veteran filed a claim for an increased 
rating for his service connected back disability.

Received in July 1995 were treatment records from Frank 
Rhode, M.D., that include that in June 1994, the veteran 
denied any acute problems except for low back discomfort.  
His problem with his back related to a 1944 injury.  On 
examination, straight leg raising was negative bilaterally.  
The back was mildly tender to palpation.  The impression 
included low back discomfort.  

On a VA examination in August 1995, the veteran reported that 
he injured his back during the invasion of the Philippine 
Islands in 1944 when he was a medical corpsman and was 
transporting casualties.  He was treated with traction, 
acutely.  He used a lumbosacral corset currently.  His 
current complaints included low back pain with radiation down 
the right leg to the knee and to the groin, anteriorly.  He 
reported that the low back pain significantly impacted on his 
quality of life and participation in general activities.  He 
complained of diminished endurance, difficulty transferring 
in and out of a bathtub, difficulty standing for long periods 
of time, and difficulty pursuing his hobby of woodcrafting.  
He additionally reported that he was unable to complete a 
cardiac stress test due to back and leg pain.  A CT scan of 
the lumbosacral spine from July 1994 showed mild degenerative 
joint disease at all levels as well as a mild disc bulge at 
L4-5 with mild stenotic canal and diffuse disc bulge with 
foraminal narrowing at L5-S1.  

On examination, the veteran was noted to have significantly 
diminished lordosis of the lumbosacral spine, as well as 
diminished range of motion in extension.  Lateral bending and 
rotation movements of the lumbosacral spine reproduced his 
leg and back pain.  He had a positive straight leg raising 
test on the right.  The neurological examination showed his 
motor strength to be 5/5 in the lower extremities, with 2+ 
deep tendon reflexes bilaterally.  Sensation was intact to 
pin prick in all dermatomes of the lower extremities; 
however, he had diminished vibration sense below the knees.  
His pulses were palpable distally, bilaterally.  The range of 
motion of the hips was significantly diminished, with 
external rotation right greater than left.  The diagnoses 
included significant degenerative joint disease of the 
lumbosacral spine, as well as disc disease with both spinal 
stenosis and neuroforaminal narrowing.  

By rating decision in January 1996, the RO increased the 
evaluation for the veteran's service connected lumbosacral 
strain from 10 percent to 40 percent, effective from June 19, 
1995.  The Diagnostic Codes listed were 5293-5295.  The 
rating appears to be based on the criteria listed in the 
latter diagnostic code.

On a VA examination in August 1998, it was indicated that the 
veteran sprained his back in the service when he tried to 
lift a patient that weighed about 250 pounds.  He was put in 
traction at the time for several days, but because of the 
changing circumstances of the battle, that was aborted.  
Since that period of time, he had chronic low back pain and 
low back strain.  On examination, the veteran had a slow, 
shuffling gait and appeared to be a in a moderate amount of 
distress because of his traveling approximately one hour and 
fifteen minutes to get to the VA.  He said he had some spasm 
in his lower back because of the long ride.  The veteran did 
not use a cane or other appliance to help him ambulate.  He 
never had any surgery on his low back.  

The veteran had normal sensory, motor, and reflex findings of 
both lower extremities.  Both lower extremities were 
symmetrical.  There was no evidence of any major muscle group 
atrophy or any anatomical deformity of either the right or 
left lower extremity.  The flexion and extension of the 
lumbosacral spine was from 0 to 70 degrees.  The right and 
left lateral flexion of the lumbosacral spine was from 0 to 
10 degrees on the right and from 0 to 15 degrees on the left.  
The impression included that the veteran had chronic low back 
pain.  It had been told to the veteran that it was related to 
muscle strain and spasm.  It had been increasing in severity 
over the last several years.

In August 1998, the RO issued a rating decision that proposed 
a reduction in the evaluation of the veteran's service 
connected lumbosacral strain from 40 percent to 20 percent.  
Considering the findings of the August 1998 VA examination, 
the RO found that the evidence of record did not support an 
evaluation of 40 percent.

The veteran was sent a letter that referenced the proposed 
reduction in September 1998.  Therein, he was advised that 
the reduction would not become final until 60 days from the 
date of the letter.  Within those 60 days, he was also 
informed that he could submit evidence showing that the 
proposed reduction should not be taken.

In October 1998, the veteran indicated that he disagreed with 
the action and submitted lay statements that included a 
statement from the veteran's son that the August 1998 
examination only took five minutes.  The veteran had had VA 
treatment which should have shown a different result.  A 
statement from the veteran's wife indicated that the veteran 
had a back problem since she had known him, which was after 
the war.  They were married in 1946.  After the service, the 
veteran ran his own grocery business and hired others to do 
the lifting jobs.  He also worked as post master at the Post 
Office and had help with lifting activities.  He would avoid 
lifting.  Currently in retirement, the veteran was unable to 
do anything like gardening or wood working due to his back.  
The veteran's daughter indicated that the veteran often wore 
a back brace.  Another daughter indicated that the veteran 
was unable to do activities such as gardening, snow removal, 
or playing with his grandchildren.  The veteran's brother 
indicated that the veteran was not better and the benefit due 
to the disability should not be reduced. 

In a statement in October 1998, the veteran reported that he 
wore a back brace and used a cane, however, he left the cane 
in the car during the August 1998 VA examination, for fear of 
leaving it somewhere.  

In a statement in September 1998, Dr. Rhode indicated that 
the veteran had significant disability related to his back 
discomfort which he steadfastly had complained about.  Dr. 
Rhode stated that he believed the veteran's report that the 
August 1998 VA examination was cursory, and that the 
veteran's benefits should not be reduced on a cursory 
examination.

By a rating action dated in February 1999, the disability 
evaluation for the veteran's service connected lumbosacral 
strain was reduced from 40 percent to 20 percent from May 1, 
1999. 

In statements submitted in support of his claim in May 1999, 
April 2000, the veteran argued that his back disability 
remained symptomatic. 

II.  Analysis

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the August 1998 VA 
examination, the RO issued the August 1998 rating decision 
proposing to reduce the rating of the veteran's lumbosacral 
strain from 40 percent to 20 percent.  The RO indicated that 
the decision would not become final until the veteran was 
afforded full due process.  In February 1999, the RO issued a 
rating decision reducing the rating of the veteran's service 
connected lumbosacral strain from 40 percent to 20 percent, 
effective May 1, 1999. 

Nevertheless, compliance with 38 C.F.R. §§ 3.105 is not 
solely determinative of the issue of whether the reduction in 
rating was proper.  In any rating reduction case, BVA is 
required to establish, by a preponderance of the evidence and 
in compliance with 3.344(a), that a rating reduction is 
warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  
Moreover, the RO is required to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  

As noted above, in addressing the propriety of a reduction, 
consideration must be given to 38 C.F.R. § 3.344(a), where 
applicable, which provides in pertinent part with respect to 
rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

However, the Board observes that the provisions of 38 C.F.R. 
§ 3.344(c) limit the application of 38 C.F.R. § 3.344(a).  
That regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

In this case, the 40 percent rating for the veteran's service 
connected lumbosacral strain had not been in effect for five 
years and therefore the provisions of 38 C.F.R. § 3.344(a) do 
not apply.  Nevertheless, the Board is required to comply 
with 38 C.F.R. § 3.334(c) which provides that a reduction in 
a rating will be warranted when a reexamination discloses 
improvement in the disability.  In addition, the Board is 
required to comply with several more general VA regulations 
applicable to all rating reductions regardless of the length 
of time the rating has been in effect.  These include, but 
are not limited to, C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.
 
The 40 percent rating disability assigned to the veteran's 
service connected lumbosacral strain was based on evidence 
from the August 1995 VA examinaton that the veteran had low 
back pain with radiation, pain on hip rotation, diminished 
range of motion of the back and hips, and degenerative joint 
disease with disc disease.  On the August 1998 VA 
examination, the veteran complained of low back pain and 
muscle spasm.  The range of motion was from 0 to 70 degrees 
in flexion and extension and from 0 to 10 degrees of lateral 
flexion to the right and 0 to 15 degrees of lateral flexion 
to the left.  The findings from the August 1998 VA 
examination formed the basis upon which the veteran's 40 
percent rating for lumbosacral strain was reduced to 20 
percent. 

The Board observes that the August 1998 examination report 
did not contain any findings regarding the veteran's 
subjective complaints of increased pain.  The August 1998 VA 
examination findings did not include notation as to whether 
there was limitation of motion based on pain or use.  This is 
contrary to the provisions of 38 C.F.R. §§ 4.40 and 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, while 
the veteran has indicated that he has had VA treatment and 
private treatment regarding the low back, there is no 
evidence that any such treatment records were available for 
the VA examiner to review.  The duty to assist a veteran as 
provided for in 38 U.S.C.A. § 5107(a) has been interpreted to 
require providing the veteran with a VA examination that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991). 

In other words, in its decision to reduce the rating of the 
veteran's service connected lumbosacral strain, the RO relied 
on a VA examination that was not complete.  The Board finds 
that the prejudicial effect of this error cannot be rectified 
after the fact, and that the restoration of the veteran's 40 
percent evaluation for lumbosacral strain is warranted. 


ORDER

To the extent that the reduction in rating from 40 percent to 
20 percent for service connected lumbosacral strain was 
improper, the appeal is granted.


REMAND

In this case, besides contesting the rating reduction, the 
veteran has alleged that his back disability has actually 
increased in severity beyond that contemplated by the 40 
percent rating. 

As the duty to assist necessitates providing the veteran an 
adequate medical examination, another orthopedic examination 
of the veteran should be ordered.  In this regard, the 
medical evidence of record does not adequately address the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.  When addressing such functional loss, the 
provisions of VAOPGCPREC 36-97 (December 1997) must be taken 
into account.  This opinion provides that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome (IDS), involves loss 
of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  Thus, it must be determined whether a 
higher rating is warranted under DC 5293 based on functional 
loss.  A neurological examination additional should to be 
provided as the veteran has complained of radiating pain due 
to the service connected lumbosacral strain. 

Finally, there is an indication in the record that the 
veteran has been treated by Frank Rhode, M.D. and at the 
Syracuse, New York VA Medical Center.  Treatment records from 
this provider and facility should be requested prior to the 
VA examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected 
lumbosacral strain in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from Frank Rhode, M.D. and from the 
Syracuse, New York VAMC. 

2.  Thereafter, the veteran should be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of the service connected 
lumbosacral strain.  Notification of the 
date, time and place of the examination 
should be sent to the veteran.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
lumbosacral strain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected lumbosacral strain.  
If so, all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

3.  The RO should review the veteran's 
claim for an increased rating for service 
connected lumbosacral strain on the basis 
of all the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of DeLuca.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 with 
regard to the increased rating claim if 
the veteran fails to appear for a 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


